UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 TO FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2006. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 333-123351 WIMAX EU LTD. (Exact name of registrant as specified in its charter) Nevada 98-0403551 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Old Kilbarron Lodge, Coolbawn Negagh, Co. Tipperary Ireland (Address of principal executive offices) (Zip Code) (353) 86 8645099 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yesx No o State the number of shares outstanding of each of the issuer's classes of common equity, as of September 30, 2006: 23,432,895 shares of common stock. WIMAX EU LTD. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE ITEM 1. FINANCIAL INFORMATION BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months ended September 30, 2006 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2006 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) CONTENTS PAGE 1 CONDENSED BALANCE SHEET AS OF SEPTEMBER 30, 2006 (UNAUDITED) PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 1999 (INCEPTION) TO SEPTEMBER 30, 2005 (UNAUDITED) PAGE 3 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2006 AND 2, 1999 (INCEPTION) TO SEPTEMBER30, 2006 (UNAUDITED) PAGES 4-9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEET AS OF SEPTEMBER 30, 2006 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 157 TOTAL ASSETS $ 157 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Bankoverdraft $ 106 Accounts payable 8,277 Accrued officer’s salary 21,028 Loans payable – stockholders 24,168 TOTAL CURRENT LIABILITIES 53,579 STOCKHOLDERS’ DEFICIT Common stock, $.001 par value, 300,000,000 shares authorized, 23,432,895shares issued and outstanding 23,432 Additional paid in capital 2,745,410 Deferred stock compensation (9,375 ) Accumulated deficit during development stage (2,812,889 ) Total Stockholders’ Deficit (53,422 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 157 See accompanying notes to condensed financial statements. 1 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, 2006 For the Three Months Ended September 30, 2005 For the Nine Months Ended September 30, 2006 For the Nine Months Ended September 30, 2005 For the Period from October 14, 1999 (Inception) to September 30, 2006 REVENUES $ - $ - $ - $ - $ - OPERATING EXPENSES Payroll expense 1,151,649 1,500 1,154,455 9,500 1,163,455 Professional fees 5,662 13,909 24,636 101,080 51,384 Professional services- related party - 16,750 Consulting expense 157,944 1,546 1,242,420 141,875 1,534,636 General and administrative 6,316 17,701 15,275 18,338 46,504 Total Operating Expenses 1,321,571 34,656 2,436,786 270,793 2,812,729 LOSS FROM OPERATIONS (1,321,571 ) (34,656 ) (2,436,786 ) (270,793 ) (2,812,729 ) OTHER EXPENSE Interest expense - (160 ) Total Other Expense LOSS BEFORE PROVISION FOR INCOME TAXES (1,321,571 ) (34,656 ) (2,436,786 ) (270,793 ) (2,812,889 ) Provision for Income Taxes - NET LOSS $ (1,321,571 ) $ (34,656 ) $ (2,436,786 ) $ (270,793 ) $ (2,812,889 ) Net loss per share - basic and diluted $ (0.06 ) $ - $ (0.12 ) $ (0.02 ) $ (0.20 ) Weighted average number of shares outstanding during the period – basicand diluted 23,084,130 17,701,000 20,810,611 17,458,206 14,343,819 See accompanying notes to condensed financial statements. 2 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2006 For the Nine Months Ended September 30, 2005 For the Period from October 14, 1999 (Inception) to September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,436,786 ) $ (270,793 ) $ (2,812,889 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of license fees - 8,181 10,000 Common stock issued for services 2,309,370 153,125 2,487,245 In-kind contribution of services 1,500 4,500 26,250 Changes in operating assets and liabilities: Other receivables - 2,141 - Accounts payable 5,950 (4,953 ) 8,277 Accrued liabilities 21,028 - 21,028 Net Cash Used In Operating Activities (98,938 ) (107,999 ) (260,089 ) CASH FLOWS FROM INVESTING ACTIVITIES - - - CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock 64,442 140,000 217,972 Bankoverdraft 106 - 106 Loan payable – stockholder 24,168 - 24,168 Note payable - - 18,000 Net Cash Provided By Financing Activities 88,716 140,000 260,246 NET INCREASE (DECREASE)IN CASH (10,222 ) 32,201 157 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 10,379 - - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 157 $ 32,201 $ 157 SUPPLEMENTAL DISCLOSURE OF NON- CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for services $ 2,309,370 $ 153,125 $ 2,487,245 See accompanying notes to condensed financial statements. 3 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2006 (UNAUDITED) NOTE A. DESCRIPTION OF ORGANIZATION Organization Atlantic Capital Ventures, Inc. was formed in Nevada on October 14, 1999.The Company has not commenced its planned principal operations through September 30, 2006.In December 2004, the Company filed a Certificate of Amendment to its Articles of Incorporation to change its name to Wimax EU, Ltd. (“hereinafter referred to as “the Company” or “Wimax”).The intended business purpose of Wimax is for providing wireless broadband internet service to commercial and residential customers primarily within countries that are members of the European Union. Development Stage Enterprise The Company is currently devoting substantially all of its efforts to establishing a new business and its planned principle operations have not commenced as of September 30, 2006.In their efforts to establish a new business, management is commencing with design of its business and marketing plans that include the following: preparation of a financial plan, cash forecast and operating budget; identifying markets to raise additional equity capital and debt financing; embarking on research and development activities; performing employment searches, recruiting and hiring technicians and management and industry specialists; acquiring operational and technological assets; and, developing market and distribution strategies.General and administrative expenses include professional fees, internet service charges, and other related operating expenses.Marketing and promotional expenses include costs incurred in connection with raising capital and promoting the Company. Basis of Presentation and Going Concern In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 7, the Company’s policy regarding the preparation of these financial statements includes the presenting, in addition to its statements of operations and cash flows, the cumulative amounts of revenues and expenses and cash flows since inception through September 30, 2006.As reflected in the accompanying financial statements, the financial statements caution the users of the Company’s financial statements that these statements do not include any adjustments that might result from the outcome of this uncertainty because the Company is a development stage enterprise that has not commenced its planned principal operations. Even though the Company has not commenced planned principal operations or generated revenues from prospective customers nor has it secured the funding necessary to meet its current working capital needs, management believes that, despite the extent of the financial requirements and funding uncertainties going forward, it has a business plan under development that, if successfully funded and executed as an integral part of a financial structuring, the Company can continue as a going concern. 4 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2006 (UNAUDITED) Management continues to actively seek various sources and methods of short and long-term financing and support; however, there can be no assurances that some or all of the necessary financing can be obtained.Management continues to explore alternatives that include seeking strategic investors, lenders and/or technology partners and pursuing other transactions that, if consummated, might ultimately result in the dilution of the interest of the current shareholders.Because of the nature and extent of the uncertainties, many of which are outside the control of the Company, there can be no assurances that the Company will be able to ultimately consummate planned principal operations or secure the necessary financing. Interim Financial Statements The accompanying interim unaudited financial information has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company as of September 30, 2006 and the related operating results and cash flows for the interim period presented have been made.The results of operations of such interim period are not necessarily indicative of the results of the full year. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents The Company considers all highly liquid debt securities purchased with original or remaining maturities of three months or less to be cash equivalents.The carrying value of cash equivalents approximates fair value. Revenue Recognition The Company has adopted and follows the guidance provided in the Securities and Exchange Commission’s Staff Accounting Bulletin (“SAB”) No. 104, which provides guidance on the recognition, presentation and disclosure of revenue in financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of these financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 5 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2006 (UNAUDITED) Income Taxes The Company uses the asset and liability method of accounting for income taxes as required by SFAS No. 109 “Accounting for Income Taxes”.SFAS No. 109 requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of certain assets and liabilities.Deferred income tax assets and liabilities are computed annually for the difference between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.Income tax expense is the tax payable or refundable for the period, plus or minus the change during the period in deferred tax assets and liabilities. Loss Per Share The Company computed basic and diluted loss per share amounts for September 30, 2006 and 2005 pursuant to SFAS No. 128, “Earnings Per Share”.As of September 30, 2006 and 2005, common share equivalents of 14,000,000 and 4,000,000 stock options, respectively were anti-dilutive and not used in the calculation of diluted net loss per share. Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123R “Share-Based Payment” (“SFAS123R”), a revision to SFAS No. 123 “Accounting for Stock-Based Compensation” (“SFAS 123”), and superseding APB Opinion No.25 “Accounting for Stock Issued to Employees” and its related implementation guidance.SFAS 123R establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services, including obtaining employee services in share-based payment transactions.SFAS 123R applies to all awards granted after the required effective date and to awards modified, repurchased, or cancelled after that date.Adoption of the provisions of SFAS 123R is effective as of the beginning of the first interim or annual reporting period that begins after June 15, 2005. Fair Value of Financial Instruments SFAS No. 107, “Disclosures about Fair Value of Financial Instruments,” requires disclosures of information regarding the fair value of certain financial instruments for which it is practicable to estimate the value. 6 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2006 (UNAUDITED) For purpose of this disclosure, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale of liquidation. Recent Authoritative Pronouncements SFAS 155, “Accounting for Certain Hybrid Financial Instruments” and SFAS 156, “Accounting for Servicing of Financial Assets” were recently issued.SFAS 155 and 156 have no current applicability to the Company and have no effect on the financial statements. NOTE C – RELATED PARTY TRANSACTION From inception, the Company paid $376,692 to certain officers and directors for professional and consulting services performed. During May 2006, the Company issued 5,000,000 shares of common stock for services to an officer with a fair value of $1,000,000 (SeeNoteD). During August 2006, a stockholder loaned the Company $7,474 for working capital.The loan is unsecured, bears interest at a rate of 1% per annum and is due on demand. During September 2006, the Company issued 10,000,000 stock options to an officer with a fair value of $1,130,621. During the three months ended September 30, 2006, the Company’s Chief Executive Officer loaned the Company $16,694 for working capital.The loan is unsecured, bears interest at a rate of 1 % per annum and is due on demand. NOTE D – STOCKHOLDERS’ DEFICIT During 2005, pursuant to a two-year consulting agreement with Global Internet Marketing, the Company issued 1,500,000 shares of common stock valued at a recent cash offering price of $0.10 per share.The Company recorded consulting expense of $56,250 and deferred consulting expense of $9,375 for the nine months ended September 30, 2006.The Company will amortize the agreement over the life if the contract term. At September 30, 2006, the balance of the deferred compensation is $9,375. 7 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2006 (UNAUDITED) During 2006, stockholders converted $18,000 of notes payable into 90,000 shares of common stock at a recent cash offering price of $0.20 per share. During 2006, the Company issued 250,000 shares of common stock for cash of $50,000 ($0.20pershare) to three investors. During 2006, the Company recorded an in-kind contribution of $500 per month for services contributed by its Chief Executive Officer.As of September 30, 2006, the Company has recorded $7,500 for these services from inception. During April 2006, the Company issued 5,000,000 shares of common stock in consideration of the appointment of the Company’s new Chief Executive Officer, Chief Financial Officer and Chairman of the Board.The shares vested upon issuance and were valued at $1,000,000 or $0.20 per share based on recent cash offering prices.During September 2006, the Company issued 10,000,000 stock options to an officer with a fair value of $1,130,621. During May 2006, the Company amended it Articles of Incorporation to increase its authorized shares of common stock to 300,000,000 common shares. During May 2006, the Company issued 41,895 shares of common stock for cash of $14,442 ($0.35 per share) to eleven investors. During September 2006, the Company issued 350,000 shares of common stock for services to a consultant.The shares were valued at $122,500 or ($0.35 per share) based on recent cash offering prices. NOTE E – LOANS PAYABLE – RELATED PARTIES During August 2006, a stockholder loaned the Company $7,474 for working capital.The loan is unsecured, bears interest at a rate of 1% per annum and is due on demand. During the three months ended September 30, 2006, the Company’s Chief Executive Officer loaned the Company $16,694 for working capital.The loan is unsecured, bears interest at a rate of 1% per annum and is due on demand. NOTE F – COMMITMENTS AND CONTINGENCIES Royalty Agreement During 2004, as amended on January 3, 2005, the Company entered into a 30-year royalty agreement with a company to license and use all URL’s owned by the licensor. 8 WIMAX EU, LTD. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2006 (UNAUDITED) The agreement calls for the Company to pay 1.5% of the gross revenue.In addition, the agreement called for the issuance of 1,000,000 shares of stock.The Company recorded the fair value of $10,000 based on recent cash offering prices ($0.01 per share).The agreement also required the Company to have an effective registration statement prior to November 30, 2005 or the license would become extinguished.The Company recognized the value of the license over a term of eleven months.During the year ended December 31, 2005, the Company’s license agreement was fully amortized. Employment Agreement During September 2006, the Company entered into an employment agreement with its Chief Executive Officer.The agreement is for a term of two years.The Chief Executive Officer received 10,000,000 stock options vesting immediately at $0.25 per share, annual salary of $94,500, Company vehicle, family medical benefits and reimbursement of all other expenses incurred in performing his duty as Chief Executive Officer. The options were valued at $1,130,621, and are included in payroll expense for the three months and nine months ended September 30, 2006. Consulting Agreement During September 2006, the Company entered into a consulting agreement.The agreement requires the Company to issue 350,000 shares upon signing of the agreement and upon the Company having sales in excess of $5,000,000 or a share value in excess of $1.50 per share within twelve months, an additional 150,000 shares of common stock will be issued. 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION General The information contained in Item 2 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. Wimax EU, Ltd is a development stage company. Because the Company has not generated any revenue, it intends to report its plan of operation below. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. The Company’s actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. Plan of Operations During the next twelve months, we expect to take the following steps in connection with the further development of our business and the implementation of our plan of operations: Recruit key personnel - We recently hired a new CEO and are now conducting a search for additional management positions to help implement our business plan. We expect to have selectedone additional key individual within 4-6 months. The anticipated cost for the recruitment of the personnel is approximately $2,500. Create alliances - We are currently seeking to create initial alliances with strategic businesses intwo or three European countries as part of our overall plan to create alliances throughout European countries. With the establishment of our executive offices in Europe, we anticipate beginning the process of recruiting companies and people to join our team in the various countries in Europe forfurther implementation of our business plan. We intend to have the first two or three alliances established within 3 months and anticipate the cost to create the alliances to be around $5,000. Develop relationships with hardware suppliers - As we are developing relationships and establishing the marketing and support side of our business, we are simultaneously working with manufacturers who will be providing us with the hardware required to implement our business plan. We are developing relationships with more than one supplier and willmonitor the industry to continually upgrade the hardware we offer in order to remain competitive. Establishing relationships with suppliers will be an ongoing process throughout the entire 12 months and we anticipate the cost to be around $2,000. Liquidity and Capital Resources At September 30, 2006, we had $157 in cash for total assets of $157. The Company had a bank overdraft in the amount of $106, $8,277 in accounts payable, $21,028 in accrued officer salary and $24,168 in loans payable tostockholders for a total of $53,579 in liabilities. The Company will rely upon the issuance of common stock and additional capital contributions from shareholders to fund expenses. We intend to raise sufficient cash on hand to maintain our current operations for the next 12 months. In order to achieve our above stated objectives we will be required to raise an additional $1,000,000. We expect to raise these funds from private sale of stock or through the exercise of existing options. Additionally, we will need to raise approximately $1,000,000 to fund our growth prior to initiating our product-roll out. We will require additional funds to implement our marketing phase and, to expand operations. No significant purchases of equipment are anticipated until the roll out phase which we intend to commence within three months. In order to facilitate this rollout phase we are currently exploring funding options to raise the funds necessary to finance our plans. 10 As reflected in the accompanying financial statements, we are in the development stage with limited operations. This raises substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Currently we have no material commitments for capital expenditures. Management believes that, even though our auditors have expressed doubt about our ability to continue as a going concern, due the commencement of our business activities we will start generating revenue which will to satisfy our cash requirements for at least the next twelve months. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our annual audited financial statements as filed on Form 10K-SB. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. 11 Item 3.
